OPINION OF THE COURT
PER CURIAM:
Appellant Theron Robinson was convicted of murder in the third degree and two weapons offenses for the shooting death of one Ruth Kelly. This is a direct appeal from the murder conviction.
Although two issues are raised, only one has been properly preserved for our review. The appellant’s contention that a portion of his suppressed statement was improperly used for impeachment was not raised at trial or in post-verdict motions, and has been waived. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
The only issue properly preserved is that the evidence was insufficient to prove malice beyond a reasonable doubt. We have examined this issue and found it to be without merit.
Judgment of sentence affirmed.